Citation Nr: 0009120	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to May 
1970.

The instant appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas, which granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation, effective March 18, 1997.  The 
appellant appeared at a hearing at the RO before the 
undersigned member of the Board of Veterans' Appeals (Board) 
in March 2000.


FINDINGS OF FACT

1.  The appellant separated from service on May 19, 1970.

2.  The appellant's original claim for service connection for 
"nerves" was received in July 1970 at the North Little Rock 
RO.

3.  The appellant was informed of the denial of service 
connection for "nerves" by letter dated in November 1970, 
which was sent to his last address of record.  That decision 
is final.

4.  The appellant filed a claim to reopen the claim for 
service connection for a psychiatric disorder, which was, 
received at the North Little Rock RO on March 18, 1997.      

5.  The RO granted service connection for PTSD with an 
assigned a 10 percent disability evaluation, effective from 
March 18, 1997.




CONCLUSION OF LAW

The assignment of an effective date earlier than March 18, 
1997, for the award of disability compensation benefits for 
PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.303, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible.  It is also found that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which should be obtained.  Therefore, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The appellant was separated from service on May 19, 1970.  
The appellant's original claim for service connection for 
compensation benefits, including "nerves", was received in 
July 1970, at the North Little Rock RO.  He provided an 
address in Sweet Home, Arkansas.  Subsequently, VA attempted 
to develop his claim.  Records in the file indicate that he 
failed to report for two VA examinations scheduled on 
September 9, 1970, and September 30, 1970.

A letter from the RO dated November 3, 1970, was sent to the 
Sweet Home address.  That letter stated that the appellant's 
claim had been denied because he had failed to report for 
scheduled examination.  See 38 C.F.R. § 3.158 (1999).  There 
is no evidence that the November 3 letter was returned to the 
RO.  The appellant did not file a claim to reopen his claim 
for service connection for PTSD until March 18, 1997.  
Service connection was granted for PTSD in a September 1997 
rating decision, and a 10 percent disability evaluation was 
assigned, effective March 18, 1997.



The appellant has contended through his written statements 
and testimony that he is entitled to an earlier effective 
date for his service-connected PTSD.  The law provides that 
the effective date for an original claim, or claim for 
compensation, will be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within 1 year after separation from service; 
otherwise, the effective date will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

The appellant did file a claim for "nerves" within one year 
of his separation from service.  He contends that an 
effective date of 1970 was warranted as he first filed a 
claim for service connection for PTSD at that time.  The 
appellant has asserted that the effective date of his award 
for PTSD should be "the date I was accepted in the Fort 
Roots Veteran's [sic] Hospital in North Little Rock, 
Arkansas."  The Board notes that his earliest post-service 
VA hospitalization was from June 15, 1970, to June 19, 1970, 
at the VA Medical Center (MC) in North Little Rock.  The 
records indicate that he was again hospitalized at that 
facility from July 13, 1970, to July 20, 1970.

The appellant bases his contention of a 1970 effective date 
by citing 38 C.F.R. § 3.157 which provides "[t]he . . . date 
of admission to a VA . . . hospital will be accepted as the 
date of receipt of claim."  38 C.F.R. § 3.157(b)(1) (1999).  
However, even assuming that the June and July 1970 admissions 
to the VA hospital were accepted as informal claims, an 
earlier effective date is not warranted.  The claim which 
originated in 1970 was denied, and the appellant was notified 
of that decision in November 1970.  As that rating decision 
was not appealed, it is final.  Consequently, an earlier 
effective date to 1970 is not appropriate.

The appellant's argument, in essence, appears to be that the 
November 1970 RO decision was not final and that the claim 
filed in 1970 is still pending because he never received 
notice of the RO's decision.  The appellant has indicated 
that in 



August or September 1970 (his testimony differs as to the 
exact date) he was found to be criminally responsible for 
killing a man and was incarcerated.  He has been incarcerated 
ever since.  Records show that in November 1970 he was in a 
state hospital for observation.

Thus, the appellant has conceded that he was not residing at 
the Sweet Home address on September 30, 1970, when the second 
VA examination was scheduled, or in November 1970, when 
notice of the RO's denial of his claim was sent to that 
address.  He has also testified that the Sweet Home address 
typed on the November 1970 letter was accurate.  However, he 
contends, essentially, that the notification of the 
examinations or the RO's decision never arrived at the Sweet 
Home address.  He has testified that any correspondence from 
the VA would have reached him via a family member.  As he did 
not receive any VA correspondence from a family member during 
a prison visit, he argues that no VA correspondence arrived 
at the Sweet Home address at the time in question.  His 
sister also testified that she lived at the Sweet Home 
address in 1970 and that she would have delivered any 
important-looking mail from VA to the appellant in prison.  
She did not recall delivering any mail to the appellant in 
prison addressed to the appellant from VA concerning 
treatment.  She testified that she did receive from VA 
"flyers" about "what was going on." 

The appellant also testified that he believed that the VA was 
aware that he was residing in jail because "the Pulaski 
County jail did notify VA concerning my whereabouts 'cause at 
that particular time the judge had sentenced me to 
evaluation, psychological evaluation and the sheriff felt 
that the VA should pay for that and they [the sheriff's 
office] contacted the VA and twice they come back [t]o me the 
second time they said that they [the sheriff's office] 
contacted them [VA] twice and never did receive no type of 
response [from VA]."  There is no record of any such contact 
from the sheriff's office in the claims folder.



Significantly, the appellant has not asserted that he ever 
personally attempted to contact the VA to inform them of his 
change of address.  In the normal course of events, it is the 
burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262 (1993); see also Connelly v. Brown, 8 
Vet. App. 84 (1995).

The Board is cognizant of the fact that the appellant was 
apparently never notified of the November 1970 RO decision; 
however, notice of the decision was sent to his latest 
address of record.  There is no evidence in the file which 
shows that the VA was aware at any time in 1970 that the 
appellant's address had changed due to his incarceration.  
Although the RO was under an affirmative duty in this case to 
furnish him with written notice of the 1970 denial of service 
connection for PTSD, 38 C.F.R. § 3.103 (1970), the RO was 
only under an obligation to send the notice to the claimant 
at his latest address of record.  38 C.F.R. § 3.1(q) (1970).  
In any event, there is no evidence on file showing that any 
mail sent to the appellant was returned by the Postal Service 
as undeliverable, and his sister has acknowledged receiving 
"flyers" from the VA about "what was going on."

The Board does not find that the presumption that the 
November 1970 notice was sent in the regular course of 
government action has been rebutted.  "Clear evidence to the 
contrary is required to rebut the presumption of regularity . 
. . ."  Schoolman v. West, 12 Vet. App. 307, 310 (1999) 
(citing YT v. Brown, 9 Vet. App. 195, 199 (1996); Mason v. 
Brown, 8 Vet. App. 44, 53 (1995); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65, aff'd on reconsideration, 2 Vet. App. 307 (1992)).  
The appellant's contentions amount simply to repeated 
assertions that he did not receive the November 3, 1970, 
letter.  Such contentions do not constitute the type of clear 
evidence needed to rebut the presumption of regularity.  Id.  
The appellant's allegations are further eclipsed by 


the fact that his next communication with the VA occurred 
more than 26 years after he filed his original claim. There 
is no evidence to show that he made any attempts to contact 
the VA or to inquire about his claim for such a long period 
of time. 

The Board has weighed all of the evidence and facts relating 
to the mailing and receipt of the 1970 letter, including the 
appellant's testimony of nonreceipt, the evidence that the 
letter was not returned as undeliverable, and the presumption 
that the 1970 notice was sent by the RO.  However, for the 
reasons detailed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
contention that he did not receive the 1970 letter.

Thus, the November 1970 decision became final in the absence 
of an appeal.  A finally adjudicated claim is "[a]n 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of 1 year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier."  38 C.F.R. 
§ 3.160(d) (1999).  If new and material evidence is received 
after a prior final disallowance, the effective date shall be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (r), (q) 
(1999).

The appellant has indicated that an earlier effective date 
for his award of service connection for PTSD is warranted due 
to clear and unmistakable error (CUE).  However, the article 
he has submitted to support his contention refers to CUE in 
prior Board decisions.  See 38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1400 et seq. (1999).  The Board notes 
that there is no prior final Board decision in this case.  
Thus, the type of CUE to which the appellant refers does not 
apply in this case.  

As the appellant may have desired to allege CUE in the 
previous RO decision, the Board will address that contention.  
Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding, including decisions of service 


connection, . . .will be accepted as correct in the absence 
of clear and unmistakable error."  See 38 U.S.C.A. § 5109A 
(West 1999).  To assert a valid claim of CUE, the claimant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  He must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  The Board 
finds that the appellant has not identified any specific CUE 
with respect to the RO rating decision and has not provided 
any persuasive reasons why the result would have been 
different but for the alleged CUE.

After the November 1970 RO decision, the next claim for 
service connection for PTSD was filed on March 18, 1997.  
There is no evidence in the file that any records of state-
provided or private medical treatment were received by the RO 
prior to that date.  See 38 C.F.R. § 3.157(b)(2), (3) (1999).  
There is also no evidence of any pertinent VA examination or 
treatment dated between November 1970 and March 18, 1997.  
38 C.F.R. § 3.157(b)(1) (1999).  Finally, there is no 
evidence that the appellant, his representative, any other 
person acting on his behalf or a Member of Congress filed an 
informal claim prior to March 18, 1997.  38 C.F.R. § 3.155 
(1999).  

As set forth above, the RO has assigned an effective date of 
March 18, 1997, for the award of service connection for PTSD.  
This date is the earliest possible effective date for the 
grant of disability compensation for PTSD and corresponds to 
the date of receipt of the appellant's successfully reopened 
claim.  See Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996) 
(Date of reopening proper effective date in case where 
veteran had "virtual disappearance from the process" in his 
"failure to report for an examination, to provide the VA 
with a forwarding address, or even to follow up on his claim 
for . . . years.").  Thus, March 18, 1997, the date of 
receipt of the new 


claim, is the proper effective date under the applicable 
regulation.  For the reasons noted above, the preponderance 
of the evidence is against the appellant's claim for an 
effective date earlier than March 18, 1997, for the award of 
service connection for PTSD.


ORDER

A claim for entitlement to an effective date earlier than 
March 18, 1997, for service connection and award of 
disability compensation benefits for PTSD is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

